DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 23, 2021, has been entered.
 
Claims 1-4, 6, 10-13, 19, and 20 are amended.
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on July 15, 2021, in which the advisory action and after final submission were discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending, essentially, that the addition of the sensors to the claims renders the claims eligible because the sensors do not perform a human activity.  In response, the Examiner points to the rejection, below, which concludes that the role of the sensors does not amount to a practical application or significantly more in the claims.  It is unclear what structure is intended by the recitation of the sensors, and the role of the sensors is merely for data acquisition that is tangential to the inventive concept.  
The Applicant additionally submits that the claims improve the technology of tracking and maintaining inventory.  In response, the Examiner submits that the process recited in the 
The Applicant further submits that the claims recite an improvement to a machine learning process.  See Remarks p. 10.  The Examiner respectfully disagrees.  No apparent improvement to a machine learning process is recited in the claims.  The use of a machine learning model implies the training of the model to provide feedback; i.e., ‘learning.’
The Applicant additionally points out that the Office has not shown that the newly claimed sensor elements are well-understood, routine, and conventional in the field.  These newly recited elements changed the scope of the independent claims, necessitating further search and consideration of the prior art.  A new search returned, the Lee reference, cited in the rejection of the independent claims, below.  Lee also demonstrates that the use of ‘drive-up sensors’ and weighing sensors is well-understood, routine, and conventional in the logistics, supply chain, and warehouse management fields.  
The rejection for lack of subject matter eligibility is updated and maintained.
35 USC §112 Rejections
The independent claims have been amended to clarify the meaning of ‘seasonality index,’ and the Applicant has provided an explanation of the meaning.  Although the language of the claims still appears to lend itself to an interpretation that is contradictory in nature to the meaning of ‘seasonality index,’ the rejection is withdrawn.  To be clear, the Examiner interprets the seasonality index to measure a growth of an activity.  The claims lend themselves to an interpretation that the seasonality index measures a growth in the data itself, but this interpretation is not reasonable.  This second alternative interpretation is not reasonable at least because the seasonality index is used for scheduling inventory as a result of a predicted change in activity.  It would be unreasonable to conclude that inventory is scheduled based on an 
Claim 6 has been amended to remove the language that formed the basis for rejecting the claim for reciting new matter.  The rejection is accordingly withdrawn.
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Lee and Adulyasak references, cited in the rejection below.  The Applicant’s arguments with respect to the independent claims are moot in light of the newly cited reference.
The Applicant additionally submits that Lea does not teach elements of claim 6 to which is it mapped.  According to the Applicant, Lea does not teach distances between facilities.  See Remarks In response, the Examiner points to cited slides 44-47, which show a map of spatial interaction models, where for example, the model takes into account the distance between the neighborhood and the facility.  See slide 46.  This facility is equivalent to the first facility in the claims.  In addition, the teaching deals with cannibalization effects (see slide 44), so multiple ‘effects’ coming from multiple locations can be considered.  Moreover, the slide 46 explicitly teaches that all local detractors and attractors can be considered, including the location of competitors.  As explained in slide 44, the model must “have a variable or variables that captures nearness to close own-banner sites in the model (and different vars than nearness to competitor sites).”  This meets the language of the claims – adjusting cannibalization effects based on the nearness or proximity of multiple ‘events’ (or sites, locations, etc.) to the facility.
The rejections of the remaining dependent claims stands or falls with the rejection of the independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to scheduling an update to an inventory (as evidenced by exemplary claim 1; “schedule  . . . to update and inventory”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “receive activity data;” [2] “calculate a seasonality index;” [3] “de-seasonalize . . . the activity data for the first facility;” [4] “forecast . . . predicted activity data;” [5] “adjust . . . the predicted activity data;” “adjust . . . the adjusted predicted activity data . . . to produce re-seasonalized predicted activity data;” [6] “train a machine learning (ML) model;” [7] “generate, based . . . on the re-seasonalized predicted activity data for the first facility, a resource need report;” and [8] “schedule . . . to update an inventory.”  Steps [1]-[5], [7] and [8] are all steps for data input, data processing, and data reporting related to the abstract idea of scheduling an update to an inventory that, when considered alone and in combination, are part of the abstract idea of scheduling an update to an inventory.  The dependent claims further recite steps for data input (see claims 2-4, 6, 11-13, 15, and 20) and data processing (see claims 5, 7-9, 14, 16-18) 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a computer readable medium and processor in independent claim 1 and a computer storage device in independent claim 19).  Independent claims 1, 10, and 19; and dependent claims 2 and 11 do recite sensors, but the sensors include transaction registers, scales, and warehouse sensors.  The sensors are merely used for insignificant extrasolution data input that is tangential to the inventive concept.  Therefore, the sensors do not amount to significantly more in the claims.  See MPEP §2106.05(g).  Moreover, the website that is claimed as a sensor, in for example claim 2, is merely a technological environment to which the abstract idea is linked.  The warehouse sensors are also part of a logistics supply chain environment to which the abstract idea is linked.  See MPEP §2106.05(h).  Independent claims 1, 10, and 19 recite the use of machine learning (for example step [6] in exemplary claim 1), but the abstract idea of generating a resource need report is generally linked to a machine learning environment for implementation.  Therefore, the machine learning merely amounts to a field of use in the claims.  See again MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a system with a computer readable medium and processor in independent claim 1 and a computer storage device in independent claim 19) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only 
Furthermore: an element found to amount to insignificant extrasolution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether that element is well-understood, routine, and conventional.  The use of ‘drive-up sensors’ and sensors for weighing was found to amount to insignificant extra-solution activity in the analysis above.  Those elements are well-understood, routine, and conventional, as evidenced by US 2003/0088486 A1 to Lee et al.; ¶[0045].  In that passage, Lee discloses that a vehicle arrives at a gate with a sensor, and the cargo is weighed.  Therefore, the use of those sensors to provide input data is well-understood, routine, and conventional in the shipping, logistics, and supply chain management arts.  Therefore, the role of those sensors does not amount to significantly more than an abstract idea.
In the analysis above, the role of the sensors that could be transactions sensors recited in claims 2 and 11 was found to amount to well-understood, routine, and conventional activity.  The use of sensors that include sales transaction registers, is well-understood, routine, and conventional in the field, as evidenced by col 7, ln 47-55 of US 8,140,381 B1 to Wu et al.  In that passage, Wu teaches that product sales data is collected from cash registers and scanners, which is conventional in the art.  Therefore, the element of sensors in the claims does not amount to significantly more than the abstract idea of generating a resource need report.  Therefore, the claims are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 is amended to recite: “the activity cannibalization index includes a first portion that adjusts the predicted activity data for a first event a first distance from the first facility and a second portion that adjusts the predicted activity data for a second event a second distance from the first facility.”  There is no teaching of this in the specification.  Specifically, a cannibalization index that reduces predicted activity based on distance is disclosed.  However, use of distance to adjust predictions for an activities for multiple events is not disclosed.  The recitation constitutes new matter.   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 10, and 19 recite: “wherein the seasonality index indicates a growth of the activity data for the first facility over the time period.”  This recitation is contradictory in nature to the meaning of ‘seasonality index.’  The specification generally discusses that forecasts may be used to predict growth.  See ¶[0021]-[0022].  However, there is no teaching that a seasonality index indicates growth.  The claims are indefinite.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 5, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to Wu et al. (hereinafter ‘WU’) in view of US 2003/0088486 A1 to Lee et al. (hereinafter ‘LEE’), Crum, W. L. “The Use of the Median in Determining Seasonal Variation.” Journal of the American Statistical Association, vol. 18, no. 141, 1923, pp. 607–614. JSTOR, www.jstor.org/stable/2277501. Accessed 26 May 2021. (hereinafter ‘CRUM’), US .

Claim 1 (Currently Amended)
WU discloses a system for resource need forecasting (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).
WU does not specifically disclose, but LEE discloses, the system comprising: a plurality of sensors located at a first facility, the plurality of sensors including an automobile drive-up sensor that registers an arrival of an automobile and a container sensor that collects weight data regarding a weight of goods delivered to the automobile (see ¶[0045] and Fig. 6; a vehicle with cargo arrives that the gate and a sensor detects vehicle information.  The cargo is weighed on the weighbridge).
WU further discloses a computer-readable medium storing instructions (see col 25, ln 53-63 and Figs. 8-9; a computer system with a computer-readable medium)
WU does not specifically disclose, but LEE discloses, that are operative when executed by the processor to: receive activity data for the first facility from the plurality of sensors (see ¶[0045] and Fig. 6; a vehicle with cargo arrives that the gate and a sensor detects vehicle information.  The cargo is weighed on the weighbridge).
WU does not explicitly disclose, but CRUM discloses, calculate a seasonality index based at least on a median variation value for historical data collected for a time period across a plurality of facilities, wherein the seasonality index measures a growth of the activity data for the first facility over the time period (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month.  See also p. 613; extreme positives are logged, indicating growth).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data 
WU further discloses de-seasonalize, based at least on the seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year); and
forecast, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization). 
WU does not specifically disclose, but DVORAK discloses, adjust, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact). 
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  DVORAK discloses a method for handling disruptive events based on projected demand and retail sales, where historical sales are used to project future demand that estimates the impact of cannibalization from adding stores.  It would have been obvious to consider the cannibalization effect of adding stores as taught by DVORAK in the system executing the method of WU with the motivation to consider cannibalization effects in a sales forecast model.
adjust, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales of the products.  See also claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect)
WU does not specifically disclose, but ADULYASAK discloses, train a machine learning (ML) model to improve the forecast of the predicted activity data based on the collected weight data and the adjustment to the adjusted predicted activity data (see ¶[0029]; an inventory planner that models a supply chain resupply problem as a Markov decision process.  Linear programming methods are used.  See also ¶[0003] and [0023] a robotics warehouse system that considers tradeoffs between inventory levels and lost sales.  The automated machinery has at least one sensor with product data including estimated weight and the like).
WU further discloses generate, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect), 
WU does not specifically disclose, but ADULYASAK discloses, and schedule, based at least on the generated resource need report, to update an inventory including the goods (see again ¶[0029]; an inventory planner that models a supply chain resupply problem as a Markov decision process.  Linear programming methods are used).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  ADULYASAK discloses inventory management that includes the use of a robotics warehouse with sensors conveying weight information to an inventory planner.  It would have been obvious to include the robotics warehouse and data as taught by ADULYASAK in the system executing the method of WU with the motivation to forecast sales  


Claim 4 (Currently Amended)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the system as set forth in claim 1.
WU further discloses wherein the resource need is at least one need at the first facility selected from a list consisting of a labor need and an inventory need of the inventory (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Claim 5 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the system as set forth in claim 1.
WU further discloses wherein the instructions are further operative to: determine the seasonality index, based at least on historical data collected from a plurality of facilities (see col 27, ln 13-32; develop volume models for each store in a chain with a wide range of historical data.  See also col 28, ln 45-47 and col 40, ln 19-30; total dollar sales for the region using historical data.  Models detect seasonality to determine historical base volume); and 
to de-seasonalize the activity data, adjust, based at least on the calculated seasonality index, the historical data for seasonal fluctuations (see again col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year).

Claim 10 (Currently Amended)
WU discloses a method of resource need forecasting (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).
WU does not specifically disclose, but LEE discloses, the method comprising: receiving activity data for a first facility from a plurality of sensors located at the first facility, the plurality of sensors including an automobile drive-up sensor that registers an arrival of an automobile and a container sensor that collects weight data regarding a weight of goods delivered to the automobile (see ¶[0045] and Fig. 6; a vehicle with cargo arrives that the gate and a sensor detects vehicle information.  The cargo is weighed on the weighbridge).
WU does not explicitly disclose, but CRUM discloses, calculating a seasonality index based at least on a median variation value for historical data collected for a time period across a plurality of facilities, wherein the seasonality index measures a growth of the activity data for the first facility over the time period (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month.  See also p. 613; extreme positives are logged, indicating growth).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught 
WU further discloses de-seasonalizing, based at least on a seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year); 
forecasting, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization). 
WU does not specifically disclose, but DVORAK discloses, adjusting, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact). 
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  DVORAK discloses a method for handling disruptive events based on projected demand and retail sales, where historical sales are used to project future demand that estimates the impact of cannibalization from adding stores.  It would have been obvious to consider the cannibalization effect of adding stores as taught by DVORAK in the system executing the method of WU with the motivation to consider cannibalization effects in a sales forecast model.
WU further discloses adjusting, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales ; 
WU does not specifically disclose, but ADULYASAK discloses, training a machine learning (ML) model to improve the forecast of the predicted activity data based on the collected weight data and the adjustment to the adjusted predicted activity data (see ¶[0029]; an inventory planner that models a supply chain resupply problem as a Markov decision process.  Linear programming methods are used.  See also ¶[0003] and [0023] a robotics warehouse system that considers tradeoffs between inventory levels and lost sales.  The automated machinery has at least one sensor with product data including estimated weight and the like).
WU further discloses generating, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect).
 WU does not specifically disclose, but ADULYASAK discloses, and scheduling, based at least on the generated resource need report, to update an inventory including the goods (see again ¶[0029]; an inventory planner that models a supply chain resupply problem as a Markov decision process.  Linear programming methods are used).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  ADULYASAK discloses inventory management that includes the use of a robotics warehouse with sensors conveying weight information to an inventory planner.  It would have been obvious to include the robotics warehouse and data as taught by ADULYASAK in the system executing the method of WU with the motivation to forecast sales  
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data 

Claim 13 (Currently Amended)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the method as set forth in claim 10.
WU further discloses wherein the resource need is at least one need at the first facility selected from a list consisting of a labor need and an inventory need of the inventory (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Claim 14 (Original)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the method as set forth in claim 10.
WU further discloses further comprising: determining the seasonality index, based at least on historical data collected from a plurality of facilities (see col 27, ln 13-32; develop volume models for each store in a chain with a wide range of historical data.  See also col 28, ln 45-47 and col 40, ln 19-30; total dollar sales for the region using historical data.  Models detect seasonality to determine historical base volume).

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claim 1 above, and further in view of US 2018/0165728 A1 to McDonald et al. (hereinafter ‘MCDONALD’).

Claim 2 (Currently Amended)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the system as set forth in claim 1.
WU further discloses wherein the plurality of sensors further comprises at least one sensor selected from a list consisting of: a sales transaction register (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not explicitly disclose, but MCDONALD discloses, and an instrumented e-commerce website (see ¶[0002], [0042] and [0083]; online retail with modeling and machine learning using data from a data store with transaction data).  
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  MCDONALD discloses distributed automated transaction systems with online retail that includes modeling and machine learning methods using transaction data.  It would have been obvious to include the transaction data from online stores as taught by MCDONALD in the system executing the method of WU with the motivation to forecast sales and optimize pricing in an online environment.

Claim 11 (Currently Amended)
the method as set forth in claim 10.
WU further discloses wherein the plurality of sensors further comprises at least one sensor selected from a list consisting of a sales transaction register (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not explicitly disclose, but MCDONALD discloses, and, an instrumented e-commerce website (see ¶[0002], [0042] and [0083]; online retail with modeling and machine learning using data from a data store with transaction data).  
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  MCDONALD discloses distributed automated transaction systems with online retail that includes modeling and machine learning methods using transaction data.  It would have been obvious to include the transaction data from online stores as taught by MCDONALD in the system executing the method of WU with the motivation to forecast sales and optimize pricing in an online environment.
 
Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claim 1 above, and further in view of US 2015/0193791 A1 to Gao et al. (hereinafter ‘GAO’).

Claim 3 (Currently Amended)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the system as set forth in claim 1.
wherein the activity is an online order pickup of the goods (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract).  GAO discloses a system and method for selecting a product sales channel that includes an inventory forecast based on a sales channel (see ¶[0078]), where products may be purchased online for instore pickup.  It would have been obvious to include the instore pickup as taught by GAO in the system executing the method of WU with the motivation to forecast inventory needs in a retail environment (see WU col 49, ln 34-47).  

Claim 12 (Currently Amended)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the method as set forth in claim 10.
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not specifically disclose, but GAO discloses, wherein the activity is an online order pickup of the goods (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract).  GAO discloses a system and method for selecting a product sales channel that includes an inventory forecast based on a sales channel (see ¶[0078]), where products may be purchased online for instore pickup.  It would have been obvious to include the instore pickup as taught by GAO in the system executing the method of WU with the motivation to forecast inventory needs in a retail environment (see WU col 49, ln 34-47).  

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claims 1 and 5 above, and further in view of US 2015/0371243 A1 to Ramaswamy et al. (hereinafter ‘RAMASWAMY’).

Claim 7 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the system as set forth in claim 5.
WU further discloses wherein the instructions are further operative to: collect the historical data from the plurality of facilities (see abstract; point of sales data); and 
determine, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not specifically disclose, but RAMASWAMY discloses, determine, for each facility within the plurality of facilities, a variation between actual activity and the expected activity (see ¶[0057]; average sales for a month divided by average yearly sales); and 
determine, based at least on the variations for the plurality of facilities, the seasonality index (see ¶[0057]; average sales for a month divided by average yearly sales).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  RAMASWAMY discloses a system and method for parts forecasting that includes creating monthly seasonality indices based on a ratio of average monthly volume to average volume.  It would have been obvious for one of ordinary skill in the art at the time of invention to create the 
WU does not specifically disclose, but CRUM discloses, by calculating the median variation value for the time period (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught by CRUM in the system executing the method of WU with the motivation to consider seasonality effects for forecasting price optimization.

Claim 16 (Original)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the method as set forth in claim 14.
WU further discloses wherein determining the seasonality index comprises: collecting the historical data from the plurality of facilities (see abstract; point of sales data); 
determining, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not specifically disclose, but RAMASWAMY discloses, determining, for each facility within the plurality of facilities, a variation between actual activity and the expected activity see ¶[0057]; average sales for a month divided by average yearly sales); and 
determining, based at least on the variations for the plurality of facilities, the seasonality index (see ¶[0057]; average sales for a month divided by average yearly sales).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  RAMASWAMY discloses a system and method for parts forecasting that includes creating monthly seasonality indices based on a ratio of average monthly volume to average volume.  It would have been obvious for one of ordinary skill in the art at the time of invention to create the seasonality index as taught by RAMASWAMY in the system executing the method of WU with the motivation to consider seasonal effects in a forecasting model.

Claims 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claim 1 above, and further in view of US 2010/0145773 A1 to Desai et al. (hereinafter ‘DESAI’).

Claim 8 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the system as set forth in claim 1.
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not explicitly disclose, but DESAI discloses, wherein the ML model is selected from a list consisting of a forecasting ML model, a seasonality index generation ML model, and an activity cannibalization index generation ML model (see ¶[0144]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and 

Claim 9 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, ADULYASAK, and DESAI discloses the system as set forth in claim 8.
WU does not explicitly disclose, but DESAI discloses, wherein the instructions are further operative to: train the ML model based at least on historical data collected from a plurality of facilities (see abstract and ¶[0030] and [0144]; receive customer transaction to model consumer decisions).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume based on point of sale data (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques that are trained with customer transaction data.  It would have been obvious to include the customer transaction data as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.

Claim 17 (Previously Presented)
the method as set forth in claim 10.
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not explicitly disclose, but DESAI discloses, further comprising: using the ML model to perform a task selected from a list consisting of forecasting predicted activity data for the first facility, determining the seasonality index, and determining the activity cannibalization index (see ¶[0144]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the machine learning in an econometric model as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.  

Claim 18 (Previously Presented)
The combination of WU, LEE, CRUM, DVORAK, ADULYASAK, and DESAI discloses the method as set forth in claim 17.
WU does not explicitly disclose, but DESAI discloses, further comprising: training the ML model based at least on historical data collected from a plurality of facilities (see abstract and ¶[0030] and [0144]; receive customer transaction to model consumer decisions).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume based .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claim 14 above, and further in view of US 2014/0067467 A1 to Rangarajan et al. (hereinafter ‘RANGARAJAN’).

Claim 15 (Original)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the method as set forth in claim 14.
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not specifically disclose, but RANGARAJAN discloses, wherein the plurality of facilities excludes the first facility (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).
WU discloses a system and method for forecasting price optimization benefits in retail stores using models from point of sale data (see abstract).  RANGARAJAN discloses product category merchandising space allocation with a prediction of total sales volume per store (see abstract) that includes substituting a model for a product category to make a forecast for a new store when there is insufficient data.  It would have been obvious to include the data substitution . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of US 2003/0088486 A1 to LEE et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claims 1 and 5 above, and further in view of US 2014/0067467 A1 to RANGARAJAN et al. and Lea, Tony; “Site Evaluation and Sales Estimation Modelling For Retailers and Banks.” ESRI Business Conference, Chicago.  April 2005 (hereinafter ‘LEA’).

Claim 6 (Currently Amended)
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK discloses the system as set forth in claim 5.
The combination of WU, LEE, CRUM, DVORAK, and ADULYASAK does not specifically disclose, but RANGARAJAN discloses, wherein the plurality of facilities excludes the first facility (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).
WU discloses a system and method for forecasting price optimization benefits in retail stores using models from point of sale data (see abstract).  RANGARAJAN discloses product category merchandising space allocation with a prediction of total sales volume per store (see abstract) that includes substituting a model for a product category to make a forecast for a new store when there is insufficient data.  It would have been obvious to include the data substitution as taught by RANGARAJAN in the system executing the method of WU with the motivation to model product sales volume for a new store. 
and the activity cannibalization index is adjusted based at least on a first event a first distance from the first facility and a second event a second distance from the first facility (see slides 44-47; spatial interaction models that used distance between the neighborhood and the facility to deal with cannibalization effects.  Number of attractors and detractors affect the probability of patronage.  Examiner Note: the reference teaches cannibalization effects which constitutes multiple activities).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  LEA discloses sales estimation modeling that uses spatial interaction models to account for cannibalization.  It would have been obvious for one of ordinary skill in the art at the time of invention to use SIM modeling as taught by RAMASWAMY in the system executing the method of WU with the motivation to consider cannibalization in a forecasting model.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of CRUM, US 2014/0067467 A1 to RANGARAJAN et al., US 2003/0088486 A1 to LEE et al., US 7,475,022 B1 to DVORAK et al, US 2010/0145773 A1 to DESAI et al., and US 2017/0185933 A1 to ADULYASAK et al.

Claim 19 (Currently Amended)
WU discloses one or more computer storage devices having computer-executable instructions stored thereon (see col 25, ln 53-63 and Figs. 8-9; a computer system with a computer-readable medium for resource need forecasting, which, on execution by a computer, cause the computer to perform operations comprising: 
collecting historical data from a plurality of facilities (see again abstract and col 7, ln 47-55; product sales from cash registers and scanners); 
determining, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
WU does not specifically disclose, but CRUM discloses, determining, for each facility within the plurality of facilities, a variation between actual activity and the expected activity (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month);
calculating, based at least on a median variation value for the historical data collected for a time period across the plurality of facilities, a seasonality index (see again p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month),
wherein the seasonality index measures a growth of the actual activity for a first facility over the time period (see p. 613; extreme positives are logged, indicating growth).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught by CRUM in the system executing the method of WU with the motivation to consider seasonality effects for forecasting price optimization.
WU does not specifically disclose, but RANGARAJAN discloses, receiving activity data for a first facility (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).

WU does not specifically disclose, but LEE discloses, receiving activity data for a first facility from a plurality of sensors, and wherein the plurality of sensors comprises an automobile drive-up sensor that registers an arrival of an automobile and a container sensor that collects weight data regarding a weight of goods delivered to the automobile (see ¶[0045] and Fig. 6; a vehicle with cargo arrives that the gate and a sensor detects vehicle information.  The cargo is weighed on the weighbridge).
WU further discloses de-seasonalizing, based at least on the seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year); and 
forecasting, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization). 
WU does not specifically disclose, but DVORAK discloses, adjusting, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact). 

WU further discloses adjusting, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales of the products.  See also claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect); and
generating, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect).
WU does not specifically disclose, but DESAI discloses, using at least one machine learning (ML) model to perform a task selected from a list consisting of: 
forecasting predicted activity data for the first facility, determining the seasonality index, and determining the activity cannibalization index (see ¶[0144]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques); 
 training the at least one ML model to improve the forecast of the predicted activity data based on the adjustment to the adjusted predicted activity data (see ¶[0137], [0144], and [0241]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques with imputed seasonality variable generation).
training the at least one ML model, based at least on the collected weight data and the historical data collected from the plurality of facilities (see ¶[0029]; an inventory planner that models a supply chain resupply problem as a Markov decision process.  Linear programming methods are used.  See also ¶[0003] and [0023] a robotics warehouse system that considers tradeoffs between inventory levels and lost sales.  The automated machinery has at least one sensor with product data including estimated weight and the like);
and scheduling, based at least on the generated resource need report, to update an inventory including the goods (see again ¶[0029]; an inventory planner that models a supply chain resupply problem as a Markov decision process.  Linear programming methods are used).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume based on point of sale data (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques that are trained with customer transaction data.  It would have been obvious to include the customer transaction data as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  ADULYASAK discloses inventory management that includes the use of a robotics warehouse with sensors conveying weight information to an inventory planner.  It would have been obvious to include the robotics warehouse and data as taught by ADULYASAK in the system executing the method of WU with the motivation to forecast sales.  
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of CRUM, US 2014/0067467 A1 to RANGARAJAN et al., US 2003/0088486 A1 to LEE et al., US 7,475,022 B1 to DVORAK et al, US 2010/0145773 A1 to DESAI et al., and US 2017/0185933 A1 to ADULYASAK et al. as applied to claim 19 above, and further in view of US 2015/0193791 A1 to GAO et al.

Claim 20 (Currently Amended)
The combination of WU, CRUM, RANGARAJAN, LEE, DVORAK, DESAI, and ADULYASAK discloses the one or more computer storage devices as set forth in claim 19 .
The combination of WU, CRUM, RANGARAJAN, LEE, DVORAK, DESAI, and ADULYASAK does not specifically disclose, but GAO discloses, wherein the activity is an online order pickup activity (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data 
WU further discloses wherein the resource need is at least one need at the first facility selected from a list consisting of: a labor need and an inventory need of the inventory (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624